              Case 2:19-cv-00105-RGK-FFM Document 2 Filed 01/07/19 Page 1 of 3 Page ID #:30


Christal Johnson, an individual and as a Personal Representative of Mariyon Williams;
Ebony Taylor, an individual and as a Personal Representative of Jayland Strickland, and
Bridgette Green, an individual and as a Personal Representative of Monyae Jackson
Case 2:19-cv-00105-RGK-FFM Document 2 Filed 01/07/19 Page 2 of 3 Page ID #:31
Case 2:19-cv-00105-RGK-FFM Document 2 Filed 01/07/19 Page 3 of 3 Page ID #:32
